          Case 1:21-mc-00640-GHW Document 14 Filed 08/25/21 Page 1 of 2



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100


                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7150

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                     michaelcarlinsky@quinnemanuel.com




August 25, 2021

Via ECF

Hon. Gregory Woods
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Room 2260
New York, NY 10007-1312

Re:     Application of Alberto Safra for an Order to take Discovery for use in foreign
        proceedings pursuant to 28 U.S.C. 1782, 1:21-mc-00640-GHW

Dear Judge Woods:

        We represent Petitioner Alberto Safra in the above-captioned proceeding. We write to
clarify Petitioner’s basis for filing the redacted 1782 Application on the public docket in this
case.

        On July 27, 2021, Petitioner moved to seal certain portions of the 1782 Application. See
Safra, 21-mc-00596-ALC (S.D.N.Y.). On July 30, 2021, Judge Andrew L. Carter granted
Petitioner’s request to redact certain portions of his proposed 1782 Application. See Exhibit 1
(July 30, 2021 Order).

       On August 5, 2021, Petitioner filed his Section 1782 Application in both redacted and
unredacted form. In accordance with ECF Rule 6.14, Petitioner filed by hand the unredacted
version of the 1782 Application with the Clerk of the Court at 500 Pearl St. New York, NY. See
Exhibit 2 (image of sealing envelope listing filed contents, including the unredacted papers and
Judge Carter’s July 30 Order).1 On the same day, Petitioner electronically filed the redacted
version of his 1782 Application via ECF. Petitioner respectfully requests that this Court
maintain the redactions authorized by Judge Carter.



1
    However, it appears that the unredacted filings and Judge Carter’s July 30 Order were not
transferred over to the Court.
      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
        Case 1:21-mc-00640-GHW Document 14 Filed 08/25/21 Page 2 of 2




       Petitioner also requests the Court’s permission to email the unredacted 1782 Application
to Your Honor’s chambers email address so that Your Honor has immediate access to those
copies. In that email, we also propose to include Petitioner’s motion to seal the 1782 Application
together with Judge Carter’s July 30 Order. If Your Honor requires courtesy copies of any of
these documents, we will arrange for these to be delivered to Your Honor upon request.2

        We thank the Court for its attention to this matter and remain available to provide any
further clarification.


Respectfully submitted,

/s/ Michael Carlinsky

Michael Carlinsky




2
  We have not done so in light of Rule 1.A of Your Honor’s Emergency Individual Rules And
Practices In Light Of Covid-19.


                                                2
